Citation Nr: 0313616	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 2000 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim for service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  The Board remanded the case to the RO in 
October 2000.  The RO has completed the development requested 
by the Board, and returned the case for further appellate 
review.


FINDINGS OF FACT

The veteran's chronic peripheral neuropathy stems from his 
exposure to herbicides during his tour of duty in the 
Republic of Vietnam.


CONCLUSION OF LAW

Chronic peripheral neuropathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his chronic peripheral neuropathy 
stems from his exposure to herbicides in service.  He has 
testified to the onset of foot pain immediately following his 
brief tour of duty in the Republic of Vietnam.  Post-service, 
he reports having frank numbness of his left little toe noted 
during a physical examination for the Springfield Police 
Department in approximately 1970, but that examination report 
is not of record.  Thereafter, the numbness spread to the 
next two toes with progressive pain, weakness and decreased 
endurance in the lower extremities.  He has been diagnosed 
with chronic peripheral neuropathy, but the type and etiology 
of his peripheral neuropathy has not been conclusively 
determined.  He has submitted statements from family members 
denying a history of neuropathy symptoms

The record reveals that the veteran has undergone extensive 
evaluations and testing for polyneuropathy symptoms since the 
early 1990's.  A March 1995 electromyography (EMG) 
examination by George D. Baquis, M.D., revealed findings 
consistent with a chronic diffuse sensorimotor polyneuropathy 
with a pattern suggestive of both demyelination and axonal 
loss.  According the Dr. Baquis, the features were non-
specific and could be associated with a large number of 
medical diseases.  Additional testing, such as serum protein 
electrophoretogram, immunoelectrophoresis, MAG and SGPG 
antibodies, rheumatoid factor, antinuclear antibody titer, 
thyroid function tests, etc., have not determined whether his 
neuropathy is hereditary or acquired in nature. 

Clinical evaluations by one of the veteran's treating 
physicians, Francis X. Palermo, M.D., have described his 
peripheral neuropathy symptoms as akin to a hereditary 
disease known as Charcot-Marie-Tooth disease.  Dr. Palermo 
has noted, however, that the veteran does not demonstrate 
typical Charcot-Marie-Tooth neuropathy and that his family 
history does not support a history of the disease.  Dr. 
Palermo has determined that the probability of the veteran's 
disease as being hereditary is "remote."  

On the other hand, a consultation by Michael R. Sorrell, 
M.D., included an assessment that the veteran demonstrated a 
mild to moderate generalized demyelinating sensory 
polyneuropathy which warranted a diagnosis of Charcot-Marie-
Tooth disease (hereditary sensory motor neuropathy Type I).  
Another consultation by Allan H. Ropper, M.D., noted that the 
veteran had a family history of foot problems, and that one 
of his sisters had numbness in her toes and legs.  The 
veteran himself had pes cavus, slight scalloping of the 
distal muscles of the lower legs and intrinsic muscles of the 
feet, and a minimal hammertoe deformity.  It was Dr. Ropper's 
opinion that, if any of the veteran's family history was 
correct, the veteran manifested a heredosensory neuropathy, 
probably the dominant inherited Type I that used to be called 
Morvan's disease.  Dr. Ropper indicated that the veteran 
certainly did not manifest Charcot-Marie-Tooth disease.  It 
was further noted that the veteran's family history needed to 
be investigated and possible further testing necessary to 
clarify the diagnosis.

A consultation by A. Bernard Fleet, M.D., F.A.C.P, initially 
resulted in an impression that the veteran manifested a 
probable acquired polyneuropathy, possibly an acquired 
demyelinating inflammatory polyneuropathy, and not Charcot-
Marie-Tooth disease.  Dr. Fleet later noted that the veteran 
might well be manifesting a herdofamilial sensorimotor 
polyneuropathy, but that further testing was necessary.  Dr. 
Fleet indicated that the veteran's testing for Charcot-Marie-
Tooth disease had been negative, but that 10 to 30% of 
patients with Charcot-Marie-Tooth disease could test negative 
for the disease.

A VA neurologic consultation in March 1999 provided opinion 
that the veteran's peripheral neuropathy was probably not due 
to exposure to heavy metals.

In November 1999, a VA examiner provided the following 
impression following review of the claims folder:

This is a 58-year-old man with a longstanding 
history of numbness with dysthesias in the 
feet with pes cavus foot deformities and 
hammer toes and with a stocking glove pen-
model sensory loss worse in the lower 
extremities than in the upper extremities.  
This is probably and acquired polyneuropathy, 
although there are some features of a 
hereditary peripheral neuropathy, it is as 
likely as not that a superimposed toxic 
exposure such as Agent Orange may have 
aggravated this condition ... 

(emphasis added).

In September 2000, Dr. Palermo provided the following opinion 
in this case:

"[I]t is as likely as not that the 
patient's peripheral neuropathic condition 
is due to his tour in Vietnam and exposure 
to Agent Orange."

In October 2000, Daniel Dress, M.D., provided the following 
opinion:

"The predominant conclusion drawn is that 
[the veteran] has a progressive 
polyneuropathy of unclear cause.  In my 
opinion, it is as likely as not that [the 
veteran] contracted this polyneuropathy while 
in Vietnam and exposed to Agent Orange at 
that time."

(emphasis added).

In March 2000, another VA examiner provided the following 
opinion in this case:

"Peripheral Neuropathy with presumption of 
AGENT ORANGE exposure.  SC, more likely than 
not, ..."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has relaxed the evidentiary burdens for veteran's claiming 
service connection for disease incurred as a result of 
exposure to Agent Orange.  A revision to the law and 
regulations following the Board's remand order in October 
2000 provides that all veterans who served in the Republic of 
Vietnam during the time period from January 9, 1962 to May 7, 
1975 are presumed to have been exposed to herbicide agents 
absent affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1116(f) (2002); 38 C.F.R. § 3.307(a)(6)(iii) (2002)).  VA 
has also promulgated a list of diseases which, if certain 
conditions are met, are presumed to have been caused by 
exposure to herbicides without any further need to produce 
evidence.  See 38 C.F.R. § 3.309(e) (2002).  As noted by the 
RO, VA has determined, based on a report issued by the 
National Academy of Sciences (NAS), that a positive 
association has not been shown between chronic peripheral 
neuropathy and exposure to herbicides so as to warrant adding 
chronic peripheral neuropathy to the list of presumptive 
diseases.  67 Fed. Reg. 42600-42608 (June 24, 2002).

Therefore, the veteran must establish his entitlement to 
service connection under the general service connection 
provisions of 38 U.S.C.A. § 1110.  See Combee v. Principi, 34 
F.3d 1039, 1043 (1994).  See generally 60 Fed. Reg. 9627 
(Feb. 21, 1995).  The veteran had 95 days of service in the 
Republic of Vietnam in 1965, and is presumed to have been 
exposed to herbicides, to include Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  No further proof of exposure is 
required.  In support of his claim, the veteran has produced 
two private opinions from his treating physicians which opine 
that it is least as likely as not that his chronic peripheral 
neuropathy stems from his exposure to herbicides.  
Furthermore, VA has obtained two separate opinions in this 
case.  The November 1999 opinion concluded that it is least 
as likely as not that the veteran manifests an acquired 
polyneuropathy which aggravated a hereditary neuropathy by 
means of a superimposed toxic exposure such as Agent Orange.  
In March 2000, a VA examiner provided opinion that it was 
more likely than not that the veteran's peripheral neuropathy 
was due to his exposure to Agent Orange.

The RO has denied the claim primarily on the basis that the 
NAS review, which provides the basis for VA's determinations 
as to whether a presumption of service connection is 
warranted, has determined that a positive association has not 
been shown between chronic peripheral neuropathy and exposure 
to herbicides.  This report indicates that there is 
insufficient evidence of a statistical association to warrant 
a presumption of service connection.  The report does not 
state, however, that herbicide exposure cannot cause 
peripheral neuropathy.  In essence, the NAS report is a 
generalized treatise article which does not opine to the 
particular facts of this case, and may not constitute 
competent evidence in this case.  Sacks v. West, 11 Vet. App. 
314 (1998).

In denying the claim, the RO failed to cite the November 1999 
and March 2000 VA opinions, which support the veteran's 
claim, in any of its decisions.  The Board finds that there 
are four separate competent opinions which opine that the 
veteran's chronic peripheral neuropathy stems from his 
exposure to Agent Orange.  There is some medical opinion that 
his chronic neuropathy may be hereditary in nature, but one 
VA opinion opines that the veteran's herbicide exposure 
caused superimposed neuropathy on an existing hereditary 
disease.  See VAOPGCPREC 82-90 (July 18, 1990) (congenital or 
development defects may be service- connectable where a 
superimposed injury occurs during, or as a result of, active 
service).  The Board finds that the preponderance of the 
evidence establishes that the veteran's chronic peripheral 
neuropathy stems from his exposure to Agent Orange.  The 
claim for service connection, therefore, is granted.


ORDER

Service connection for chronic peripheral neuropathy is 
granted.




	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

